Per curiam.
Having entered a guilty plea in the United States District Court for the Southern District of West Virginia to a felony count of attempting to evade or defeat tax (26 USCA § 7201), Charles Bailey *645Mullins II1 filed with the Disciplinary Board of the State Bar of Georgia a petition for voluntary surrender of his license to practice law in the State of Georgia. Petitioner admits that, by his conviction, he has violated Rule 8.4 (a) (2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d),2 and acknowledges that the voluntary surrender of one’s license is tantamount to disbarment. The State Bar of Georgia submitted the petition to this Court, accompanied by the response of the Office of General Counsel of the State Bar of Georgia. The State Bar recommends that the Court accept the petition and states its belief that it is in the best interests of both the State Bar of Georgia and the public for this Court to accept the petition.
Decided March 18, 2013.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.
We have reviewed the record and accept the petition for voluntary surrender of petitioner’s license to practice law in Georgia, which is tantamount to disbarment. Accordingly, the name of Charles Bailey Mullins II is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Petitioner is reminded of his duties under Bar Rule 4-219 (c).

Petition for voluntary surrender of license accepted.


All the Justices concur.


 State Bar No. 005220. Petitioner was admitted to the State Bar of Georgia in 1988.


 Rule 8.4 (a) states that “[i]t shall be a violation of the Georgia Rules of Professional Conduct for a lawyer to: . . . (2) he convicted of a felony . . . [and t]he maximum penalty for a violation of Rule 8.4 (a) (2). . . is disbarment.”